ded artment go ome te asl y ater mal bga re ve date date commerce street dallas tx taa exempt and government entities division number release date person to contact badge number contact telephone number phone fax contact address employer_identification_number legend org - organization name xx - date address - address org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective september 19xx the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1 c -1 d you did not engaged primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non-exempt purpose which is not an exempt_purpose your net_earnings inure to the benefit of private shareholders and individuals which is prohibited by sec_501 you are operated for a substantial private purpose rather than a public purpose which is prohibited by internal_revenue_code sec_501 and sec_1 c -1 d ii since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service te_ge eo examinations n evergreen dr ne grand rapids mi org address taxpayer id number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action lf you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest information which generally includes a statement of the facts the applicable law for the specific information needed and arguments in support of your position for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication exempt for your protest to be valid it needs to contain certain specific organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based ona technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter lf you agreed with the proposed revocation or if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days of the date you agreed with the revocation or the date of your final revocation letter whichever is sooner unless a request for extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination in lieu of letter form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx legend org - organization name motto - motto issue xx - date state - state founder - founder the activities of org have never operated in a manner that qualifies for tax exempt status the organization was granted exemption in error facts according to the application form_1023 dated october 19xx the activities of the organization are to provide day care for minority and low income families and distress on single parents the application also states that the organization will be funded by government grants and public contributions the examination revealed that the sources of income for the organization are program service revenue some motto clients receive assistance from the state of state and the organization is paid directly by the state program other clients pay out of pocket for their childcare as they do not qualify based on income level for childcare assistance the state of state paid childcare is not a grant program it is a financial assistance program for low income parents the other source_of_income is a program from the state of state that pays childcare organizations a certain amount of money per child for meals served to them on a tier_system based on the child’s family income level this is not a grant program the sources of income for the organization are not the same as what was listed in the form_1023 on november 19xx the service sent a letter to the organization requesting additional information required to process the application form_1023 the additional information requested included e e e some blank portions of the form_1023 a modification to the board_of directors since founder the founder was the only listed board member more detailed information on the educational or charitable activities of the motto founder responded to december 19xx that the additional information request founder stated in her letter e she was unable to obtain any additional board members other than herself form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx e her clientele is limited to children who qualify for their childcare to be paid for by the state of state due to low income the examination revealed that founder has continued to be the only board member and her clientele has not been limited to low income children the examination revealed she services children that paid the organization directly for the services often referred to in the industry as straight pay kids who are not from low income families on december 19xx the service sent a letter indicating they had not yet received the additional information requested information required to process the application the information was received shortly after in the form of the response directly above on december 19xx the service sent the organization a information again to process the application the information requested included letter requesting additional e e e lease details since the lease was not at an arms length transaction another request for a modification to the board_of directors since at that time founder was still the only board member more detailed information on organization the educational and charitable activities the of on january 19xx the service sent the organization a letter indicating that the additional information the service requested to make a determination on the application had not yet been received and the determination was being closed the organization was not granted tax exempt status on february 19xx the organization responded to the request for additional information the response indicated e e e a market_value of the home but not a market lease value the organization was still unable to obtain any additional board members a response stating this organization is able to improve promote educational opportunities for children by making it possible for the minority low income children to attend structured learning environments and school while parents who cannot afford childcare can be employed it was determined during the examination that founder has been the only board member for the life of the organization all other documents reviewed in the application form_1023 indicated that the children were too young for educational activities and that the primary charitable cause was the fact that the children were from low income families form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx exclusively the claim by the organization for the basis of qualifying for tax exemption has alternated between servicing providing educational_services the organization has done neither during its existence all children regardless of income level are accepted and no educational material is presented to the children as stated by founder in her december 19xx letter to the service these pre-school children are under age four no structured educational_services are provided low income children families and to in the records secured for the 20xx calendar_year founder listed five cash paying customers her motto license is for a maximum of children her cash paying customers were not an insubstantial amount of business and further shows that her clientele was not limited to low income children applicable law and analysis internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 defines a private_shareholder_or_individual for sec_501 purposes as those persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes form 886-a crev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items december 20xx org sec_1_501_c_3_-1 states be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will that sec_1_501_c_3_-1 states not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals an organization is in part that sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals an organization that applies the law to a written a ruling or determination_letter that recognizes exemption under sec_501 is statement to an organization's form_1023 should that letter recognizing exemption be revoked as long as a there has been no misstatement or omission of material facts facts subsequently developed are not materially different from the facts and representations on which the ruling or determination_letter was based c there has been no change in the applicable law and d the organization acted in good_faith in reliance on the ruling or determination_letter the revocation will be prospective see revproc_84_46 1984_1_cb_541 facts and representations in the the b a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change form 886-a ev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items december 20xx org inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of rev_proc retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked see revproc_90_27 1990_1_cb_514 an educational day care center that enrolls children on the basis of family financial need and the child’s need for the care and development program of the center qualifies for exemption under sec_501 of the code see revrul_70_533 1970_2_cb_112 the organization did not enroll children on the basis of family financial need or the child’s need for the care and development program of the center sec_501 of the code defines the term educational_purposes to include the providing of care of children away from their homes if-- substantially_all of the care provided by the organization is for purposes of enabling individuals to be gainfully_employed and the services provided by the organization are available to the general_public the organization does not provide substantially_all of their care to enable individuals to be gainfully_employed nearly half of the clientele pays for their children s care out of pocket these individuals use the care as they see fit some may be putting their children in care so they can attend school do volunteer work or simply a desire to socialize their children with others there is no guarantee that the children are enrolled so that the parents may work the children that receive their child care as paid for through the state of state normally either have parents who are working or attending school those are the two requirements by the state for the families to qualify for assistance paying for their childcare taxpayer’s position at a meeting with founder on march 20xx she was agreeable to revoking the exempt status of the organization back to the date of exemption she had already started the process with the state of state to switch her motto license to one of a sole_proprietorship in her own name government ’s position after review of the facts and the relevant law and analysis it is the government’s position that in error the responses given to the items the the exemption determination was done so form 886-a crev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items december 20xx org determinations agent identified as issues needing further examination were not answered in a way that supported the organization being granted tax exempt status is also the government’s position that the organization operated in it different from that originally represented in the application form_1023 a manner materially conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked because the organization was granted exemption in error the effective date of the revocation should be september 19xx revoking the determination_letter because the organization operated in a manner materially different from that originally represented the 20xx form_990 showed that the organization had a dollar_figure excess in 20xx there was a dollar_figure deficit and the form_990 for 20xx shows a dollar_figure excess it was determined during the examination that there were additional expenses of dollar_figure that were not reported on the 20xx form_990 had the form 20xx been completed correctly the organization would have reported a dollar_figure deficit for 20xx the tax that would be due on a form_1120 on the open statute years is immaterial therefore forms are not being secured as a part of the revocation form 886-arev department of the treasury - internal_revenue_service page -6-
